                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


PATRICK GORDON REETZ,

                       Plaintiff,
                                                             Case No. 21-cv-0177-bhl
       v.

ANDREW M SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
______________________________________________________________________________

                 ORDER ESTABLISHING APPEAL PROCEDURE
______________________________________________________________________________

        In this lawsuit, the plaintiff appeals from a decision by the Social Security Administration
denying an application for certain benefits. The court orders the following appeal procedure
shall govern this action:

1.     Service of the certified administrative record. By April 30, 2021 the defendant
       shall file and serve on the plaintiff the certified administrative record. At this
       step the parties have an opportunity to consider and pursue resolution of the
       plaintiff’s appeal without the need for a court decision on the merits.

2.     Plaintiff’s brief. By June 9, 2021 the plaintiff shall file a brief with the Clerk of
       Court and send a copy to defendant’s counsel. This brief shall include:

       a.      Statement of the Case. The plaintiff should describe briefly the outcome
               of the administrative proceedings. The plaintiff should then present a brief
               statement of the relevant facts which should also include a brief summary
               of the plaintiff’s physical and mental impairments which allegedly prevent
               the plaintiff from working.

       b.      Statement of Errors. This statement shall set forth the specific errors
               allegedly committed at the administrative level which entitle the plaintiff
               to relief.

       c.      Statement of Relief. This statement shall set forth the relief sought.

3.     Defendant’s brief. By July 19, 2021 the defendant shall file and serve its brief
       which responds specifically to each error raised by the plaintiff. In addition, the
       brief should raise relevant matters not put at issue by the plaintiff and include



            Case 2:21-cv-00177-BHL Filed 03/01/21 Page 1 of 2 Document 5
     whatever supplemental materials the defendant deems appropriate to support such
     other matters. The defendant need not include a “statement of the case” unless
     the plaintiff’s statement is inaccurate or incomplete.

4.   Plaintiff’s reply brief. By August 3, 2021 the plaintiff may file with the Clerk
     of Court, and send a copy to the defendant’s counsel, a brief which responds to
     the matters raised in the defendant’s brief.

5.   Page limitations. The initial briefs of the plaintiff and defendant shall not exceed
     30 double-spaced pages each, and the reply brief of the plaintiff shall not exceed
     15 double-spaced pages, unless the Court grants an exception for good cause
     shown.

6.   The parties should notify the Court promptly if either chooses not to submit a
     reply brief or supplemental supporting materials.

     Dated at Milwaukee, Wisconsin this 1st day of March, 2021.

                                                   s/ Brett H. Ludwig________
                                                   BRETT H. LUDWIG
                                                   United States District Judge




        Case 2:21-cv-00177-BHL Filed 03/01/21 Page 2 of 2 Document 5
